Citation Nr: 0705082	
Decision Date: 02/22/07    Archive Date: 02/27/07

DOCKET NO.  05-05 435	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to service connection for chronic headaches 
(claimed as tension and migraine headaches.

2.  Entitlement to an initial rating in excess of 20 percent 
for a left knee disability. 

3.  Entitlement to an initial rating in excess of 10 percent 
for Grave's disease. 

4.  Entitlement to an initial rating in excess of 10 percent 
for right rotator cuff syndrome. 

5.  Entitlement to an initial rating in excess of 10 percent 
for left shoulder impingement. 

6.  Entitlement to an initial compensable rating for 
hypertension.
 
7.  Entitlement to an initial compensable rating for 
bilateral pes planus.  

8.  Entitlement to an initial compensable rating for right 
hallux deformity. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Fetty, Counsel


INTRODUCTION

The veteran had active service from December 1987 to 
September 2003 and over 4 years and 4 months of prior active 
military service of unverified dates. 

This appeal comes to the Board of Veterans' Appeals (Board) 
from a March 2004 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida, that in pertinent part denied entitlement to service 
connection for tension headaches and granted service 
connection for Grave's disease, right shoulder disability, 
the left shoulder disability, left knee disability, bilateral 
pes planus with right hallux deformity, and hypertension.  
The veteran has appealed for service connection for headaches 
and for higher initial ratings for each service-connected 
disability.  

In a January 2005 rating decision, the RO assigned a 20 
percent rating for the left knee effective from October 1, 
2003.  Inasmuch as a higher evaluation is potentially 
available and as the issue of an increased rating was already 
in appellate status, the Board will consider entitlement to a 
higher rating for the entire appeal period.  See AB v. Brown, 
6 Vet. App. 35, 38 (1993).  

The Board has separated the right hallux deformity disability 
from bilateral pes planus.  A right hallux deformity is a 
separate disability whose symptoms do not overlap those of 
pes planus (fallen arches).  Moreover, the VA disability 
rating schedule offers separate and distinct diagnostic codes 
for pes planus and for hallux valgus.  See Esteban v. Brown, 
6 Vet. App. 259, 261 (1994) (permitting separate evaluations 
for separate problems arising from the same injury if they do 
not constitute the same disability or same manifestation 
under 38 C.F.R. § 4.14).  

The initial ratings for left knee surgical scars, for right 
rotator cuff syndrome, and for left shoulder impingement 
syndrome are addressed in the REMAND portion of the decision 
below and are REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The veteran was sound at entry into active military 
service; chronic headaches began during active military 
service.  

2.  Residuals of an in-service left knee injury (except 
scars) are manifested by swelling, painful motion, flexion to 
105 degrees, extension to zero degrees, partial meniscectomy, 
and patellar grinding; knee joint instability is not shown. 

3.  Grave's disease is manifested by hyperthyroidism and by 
gastrointestinal manifestations.  

4.  Hypertension is controlled by medication, but the veteran 
does not have a history of diastolic blood pressure readings 
predominantly 100-mm/hg or more.

5.  Bilateral pes planus is manifested by pain on 
manipulation and use of the feet.  

6.  Right hallux valgus produces slight deformity, but no 
functional limitation.  


CONCLUSIONS OF LAW

1.  Resolving all reasonable doubt in favor of the veteran, 
chronic headaches were incurred in active military service.  
38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & 
Supp. 2006); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2006).

2. The criteria for an initial schedular rating greater than 
20 percent for left knee meniscus and ligament repair (except 
scars) are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 
(West 2002 & Supp. 2006); 38 C.F.R. §§ 3.159, 3.321(b), 4.1, 
4.3, 4.7, 4.10, 4.40, 4.45, 4.71, Plate II, § 4.71a, 
Diagnostic Codes 5257 5258, 5259, 5260, 5261 (2006).  

3.  The criteria for an initial schedular rating greater than 
10 percent for Grave's disease are not met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2006); 
38 C.F.R. §§ 3.159, 3.321(b), 4.1, 4.3, 4.7, 4.10, 4.119, 
Diagnostic Code 7900 (2006).  

4.  The criteria for an initial compensable schedular rating 
for hypertension are not met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002 & Supp. 2006); 38 C.F.R. §§ 3.159, 
3.321(b), 4.1, 4.3, 4.7, 4.10, 4.104, Diagnostic Code 7101 
(2006).  

5.  The criteria for a 10 percent initial rating for 
bilateral pes planus are met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002 & Supp. 2006); 38 C.F.R. §§ 3.159, 
3.321(b), 4.1, 4.3, 4.7, 4.10, 4.40, 4.45, 4.71a, Diagnostic 
Code 5276 (2006).  

6.  The criteria for an initial compensable rating for right 
hallux valgus are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 
5107 (West 2002 & Supp. 2006); 38 C.F.R. §§ 3.159, 3.321(b), 
4.1, 4.3, 4.7, 4.10, 4.40, 4.45, 4.71a, Diagnostic Code 5280 
(2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA must tell each claimant what evidence is needed to 
substantiate a claim, what evidence the claimant is 
responsible for obtaining and what evidence VA will undertake 
to obtain.  38 U.S.C.A. § 5103(a).  VA has also undertaken to 
tell claimants to submit relevant evidence in their 
possession.  38 C.F.R. § 3.159(b) (2006).  VA must tell a 
claimant the types of medical and lay evidence that the 
claimant could submit that is relevant to establishing 
disability.  

VA has notified the veteran of the information and evidence 
needed to substantiate his claims.  VA provided a notice 
letter in November 2003, which informed the veteran of what 
evidence is needed to substantiate the claims, what evidence 
he was responsible for obtaining, and what evidence VA would 
obtain.  

VA has met its duty to assist in obtaining any relevant 
evidence available to substantiate the claims addressed in 
this decision.  The VA examination report is associated with 
the claims file.  All identified evidence has been accounted 
for to the extent possible.  38 U.S.C.A. § 5103A (b)-(d); see 
also 38 C.F.R. § 3.159(c).  VA sent its first notice letter 
prior to the initial adverse decision, as recommended in 
Pelegrini v. Principi, 18 Vet. App. 112, 119-20 (2004).  

In Dingess v. Nicholson, 19 Vet. App. 473, the United States 
Court of Appeals for Veterans Claims (Court) held that the VA 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include:  1) veteran status; 2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  The 
Court held that upon receipt of an application for a service-
connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Additionally, 
this must include notice that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded.  

In the present appeal, because a higher rating is granted for 
pes planus and service connection for headaches is granted, 
the RO will issue a rating decision that implements the Board 
decision.  The disability rating to be assigned for headaches 
will be in accordance with the rating criteria that will be 
supplied with the rating decision.  The effective date will 
be in accordance with the rule for assignment of effective 
dates, which will be included with the rating decision.  

If the veteran is dissatisfied with either the disability 
rating for headaches or effective date that will be assigned 
by the RO for headaches or pes planus, he is invited to 
submit a notice of disagreement in accordance with appeal 
instructions that will be issued with the future RO rating 
decision.  Thus, no unfair prejudice to the veteran will 
result from the Board's grant of service connection and a 
higher rating at this time. 

Service Connection

Service connection will be awarded for disability resulting 
from injury or disease incurred in or aggravated by active 
service (wartime or peacetime).  38 U.S.C.A. §§ 1110; 1131 
(West 2002), 38 C.F.R. § 3.303(a) (2006).  

Each disabling condition shown by service medical records 
(SMRs), or for which the veteran seeks service connection, 
must be considered on the basis of the places, types, and 
circumstances of his service as shown by service records, the 
official history of each organization in which he served, his 
medical records, and all pertinent medical and lay evidence.  
38 C.F.R. § 3.303(a).  

"Direct" service connection may be granted for any disease 
not diagnosed initially until after discharge when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred during service.  38 C.F.R. 
§ 3.303(d); Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  

Service connection requires competent evidence showing: (1) 
the existence of a present disability; (2) in-service 
incurrence or aggravation of a disease or injury; and (3) a 
causal relationship between the present disability and the 
disease or injury incurred or aggravated during service.  
Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), 
citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002). 

Once the evidence has been assembled, the Board assesses the 
credibility and weight to be given to the evidence.  
Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) and 
cases cited therein.  When there is an approximate balance of 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2006).  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
held that a veteran need only demonstrate that there is an 
approximate balance of positive and negative evidence in 
order to prevail.  To deny a claim on its merits, the 
evidence must preponderate against the claim.  Alemany v. 
Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. 
App. at 54.

An October 1982 enlistment examination report is of crucial 
importance to this service connection claim because it makes 
no mention of any preexisting chronic headache disability.  
The veteran was examined and found to be neurologically 
normal.  Because a relevant abnormality was not noted on the 
entrance examination report, the presumption of soundness 
arises.  38 U.S.C.A. §§ 1111, 1137; 38 C.F.R. § 3.304(b) (A 
veteran who served during a period of war or during peacetime 
service after December 31, 1946, is presumed in sound 
condition except for defects noted when examined and accepted 
for service.  Clear and unmistakable evidence that the 
disability manifested in service existed before service will 
rebut the presumption).  Miller v. West, 11 Vet. App. 345, 
347 (1998).  While the SMRs note that the veteran recalled 
that he had some severe headaches when he was about 16 years 
of age, this is not clear an unmistakable evidence that the 
current headache disability began prior to active service.  
The SMRs and the later testimony before the undersigned 
Veterans Law Judge suggest that the current headache 
disability began many years after entrance into the military 
and has continued to the present time.  

The December 2003 VA examination report reflects that the 
current diagnosis is "atypical headaches which are more 
likely than not tension headaches."  Because competent lay 
evidence of continuity of symptomatology after discharge 
supports the claim, no further nexus evidence is necessary.  
"When the fact of chronicity in service is not adequately 
supported, then a showing of continuity after discharge is 
required to support the claim."  38 C.F.R. § 3.304(b); 
Cartright v. Derwinski, 2 Vet. App. 24 (1991) (lay evidence 
alone may be sufficient to place the evidence in equipoise 
and thus, under 38 U.S.C. § 5107, establish entitlement to 
benefits).  

After considering all the evidence of record, including the 
testimony, and resolving all reasonable doubt in favor of the 
veteran, the Board finds that the evidence service connection 
for chronic headaches is warranted.  38 U.S.C.A. § 5107; 
Gilbert, supra.

Disability Ratings 

Disability ratings are based upon the average impairment of 
earning capacity as determined by a schedule for rating 
disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 (2006).  
Diagnostic codes identify the various disabilities.  
38 C.F.R. Part 4.  The entire medical history is reviewed 
when making disability evaluations.  38 C.F.R. § 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1995).  In 
determining the current level of impairment, the disability 
must be considered in the context of the whole recorded 
history, including service medical records. 38 C.F.R. § 4.2.  
Where there is a question as to which of two ratings shall be 
applied, the higher rating will be assigned if the disability 
picture more nearly approximates the criteria required for 
that rating.  38 C.F.R. § 4.7.  

Evaluation of a disability includes consideration of the 
veteran's ability to engage in ordinary activities, including 
employment, and the effect of symptoms on functional 
abilities.  38 C.F.R. § 4.10.

In Fenderson v. West, 12 Vet. App. 119 (1999), the Court 
distinguished a claim for an increased rating from a claim 
arising from disagreement with the initial rating assigned 
after service connection was established.  The Court stressed 
that the difference between an original rating and an 
increased rating is important with respect to the evidence 
that may be used to determine whether the original rating was 
erroneous.  Id.  In its subsequent analysis of an initial 
rating, the Court considered medical and lay evidence of 
record at the time of the original service connection 
application and additional evidence submitted since then.  
Because the current claims involve the propriety of the 
initial ratings assigned, the Board must consider all the 
evidence of record at the time of the service connection 
claim and since then to determine the correct initial ratings 
for the various disabilities.  

Left Knee 

The service-connected left knee disability has been rated 20 
percent disabling for the entire appeal period under 
Diagnostic Code 5010-5258.  Under Diagnostic Code 5010, 
arthritis due to trauma, substantiated by X-ray findings, is 
rated as degenerative arthritis.  38 C.F.R. § 4.71a, 
Diagnostic Code 5010.  

When, however, the limitation of motion of the specific joint 
or joints involved is noncompensable under the appropriate 
diagnostic codes, a rating of 10 percent is for application 
for each such major joint or group of minor joints affected 
by limitation of motion, to be combined, not added under 
Diagnostic Code 5003.  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  

In the absence of limitation of motion, a 20 percent 
evaluation will be assigned where there is X-ray evidence of 
involvement of two or more major joints or two or more minor 
joint groups, with occasional incapacitating exacerbation.  A 
10 percent evaluation will be assigned where there is X-ray 
evidence of involvement of two or more major joints or two or 
more minor joint groups.  Note (1) The 20 percent and 10 
percent ratings based on X-rays will not be combined with 
ratings based on limitation of motion.  Note (2) See 
38 C.F.R. § 4.71a, Diagnostic Code 5003 (2006). 
 
Cartilage, semilunar, dislocated, with frequent episodes of 
locking, pain and effusion into the joint warrants a 
20 percent rating.  See 38 C.F.R. § 4.71a, Diagnostic 
Code 5258 (2006).  

Because the maximum rating offered under Diagnostic Codes 
5010-5258 has already been assigned, there is no further need 
to consider those codes; however, other diagnostic codes 
should be considered.  These are Diagnostic Codes 5257, 5259, 
5260, and 5261.  

Diagnostic Code 5257 pertains to subluxation or lateral 
instability of a knee.  Subluxation is an incomplete or 
partial dislocation.  Dorland's Illustrated Medical 
Dictionary 1596 (28th ed. 1994)).  A 30 percent evaluation is 
warranted for recurrent subluxation or lateral instability of 
the knee when there is severe impairment.  A 20 percent 
evaluation requires moderate impairment.  Slight impairment 
of either knee warrants a 10 percent rating.  38 C.F.R. 
§§ 4.71, Plate II, 4.71a, Diagnostic Code 5257 (2006).

The left knee underwent three surgeries during active service 
for anterior cruciate ligament tear.  An August 2003 in-
service magnetic resonance imaging (MRI) report notes 
possible loose bodies within the knee joint.  

According to a December 2003 VA general medical referral 
examination report, the veteran had daily left knee pain and 
giving out. The left knee was swollen and mildly deformed.  
Two scars were described.  Flexion was to 105 degrees; 
however pain-free motion was somewhat less.  There was no 
additional functional impairment due to fatigue, weakness, or 
lack of endurance.  Extension was to zero degrees.  Drawer 
sign was negative, but McMurray's sign was positive.  A 
positive McMurray's sign/test is a cartilage click during 
knee manipulation and indicates meniscal injury, Dorland's 
Illustrated Medical Dictionary 1525, 1679 (28th ed. 1994).  
X-rays showed no evidence of degenerative changes.  The 
diagnosis was status post anterior cruciate ligament repair 
with some limitation of motion.

In April 2004, an orthopedic surgeon reviewed the pertinent 
medical history and offered an additional diagnosis of grade 
IV chondromalacia change with bone-on-bone at the lateral 
compartment involving the femoral condyle and tibia plateau 
in addition to evidence of a torn meniscus.  The surgeon 
noted that the degenerative changes equated to arthritis 
which would be painful during any activity and might need 
total knee replacement in the future.  The surgeon reported 
that the left knee ligaments were stable.  Grinding was 
elicited on examination in November 2004.  

In April 2006, the veteran testified before the undersigned 
Veterans Law Judge that the left knee was unstable, that it 
was constantly painful, and that he used a cane when walking.  

Comparing the manifestations with the criteria of Diagnostic 
Code 5257, it does not appear that a rating for instability 
is warranted.  Although the veteran complained of giving out 
and testified as to instability, such was not shown by the 
medical evidence.  The orthopedic surgeon reported that the 
ligaments were stable and that Drawer's test was negative 
(Drawer's test denotes the integrity of the anterior and 
posterior cruciate ligaments of the knee. Dorland's 
Illustrated Medical Dictionary 1673 (28th ed. 1994)).  The 
next question is whether a rating greater than 20 percent is 
available for limitation of motion.  

Limitation of flexion of the leg at the knee (normal flexion 
is to approximately 140 degrees) will be rated as follows: 
Flexion limited to 15 degrees is 30 percent.  Flexion limited 
to 30 degrees is 20 percent.  Flexion limited to 45 degrees 
is 10 percent.  Flexion greater than 45 degrees is not 
compensable.  38 C.F.R. §§ 4.71 Plate II, 4.71a, Diagnostic 
Code 5260 (2006).   

Limitation of extension of the leg at the knee (normal 
extension being to approximately 0 degrees) will be rated as 
follows: Extension limited to 45 degrees is 50 percent.  
Extension limited to 30 degrees is 40 percent.  Extension 
limited to 20 degrees is 30 percent.  Extension limited to 
15 degrees is 20 percent.  Extension limited to 10 degrees is 
10 percent.  Extension limited to 5 degrees is 0 percent.  
38 C.F.R. §§ 4.71 Plate II, 4.71a, Diagnostic Code 5261 
(2006).  

Comparing the left knee ranges of flexion and extension and 
considering additional functional impairment due to painful 
motion, it does not appear that the criteria for a rating 
greater than the 20 percent already assigned are more nearly 
approximated.   

Symptoms due to the removal of the semilunar cartilage of 
either knee warrant a 10 percent evaluation.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5259 (2006).  Although a September 
2003 surgery report describes a partial lateral meniscectomy, 
which resulted in removal of pieces of the mid and anterior 
horn of the meniscus, no symptom not already compensated for 
under Diagnostic Code 5258 has been noted in any medical 
report.  Multiple ratings for the same disability or same 
manifestation is prohibited under 38 C.F.R. § 4.14.  
Therefore, where a rating under Diagnostic Code 5258 is in 
effect, a separate rating is not warranted under Diagnostic 
Code 5259.  

After considering all the evidence of record, including the 
testimony, the Board finds that the preponderance of it is 
against the claim.  Because the preponderance of the evidence 
is against the claim, the benefit of the doubt doctrine is 
not for application.  See 38 U.S.C.A. § 5107 (West 2002); 
Gilbert, supra.  The claim for an initial schedular 
disability rating greater than 20 percent for the left knee 
(except for surgical scars) is therefore denied.  

Grave's Disease

Grave's disease (thyroid disorder characterized by at least 
two of the following: hyperthyroidism, goiter, exopthalmos, 
Dorland's Illustrated Medical Dictionary 482 (28th ed. 
1994)), has been rated 10 percent disabling for the entire 
appeal period under Diagnostic Code 7999-7900.  Under 
Diagnostic Code 7900, a 10 percent evaluation is warranted 
for hyperthyroidism manifested by tachycardia, which may be 
intermittent, and tremor, or; when continuous medication is 
required for control.  With symptoms of tachycardia, tremor, 
and increased pulse pressure or blood pressure, a 30 percent 
evaluation may be assigned for hyperthyroidism.  A 60 percent 
evaluation would be warranted for hyperthyroidism manifested 
by emotional instability, tachycardia, fatigability, and 
increased pulse pressure or blood pressure.  Finally, a 100 
percent evaluation may be assigned for Grave's disease where 
there is thyroid enlargement, tachycardia (more than 100 
beats per minute), eye involvement, muscular weakness, loss 
of weight, and sympathetic nervous system, cardiovascular, or 
gastrointestinal symptoms.  38 C.F.R. § 4.119, Diagnostic 
Code 7900 (2006).

According to SMRs, the veteran's thyroid underwent 
irradiation during active service.  The veteran then 
developed hyperthyroidism and, following that, hypertension.  
Both disorders now require continuous medication.  

According to a December 2003 VA examination report, the heart 
had regular rate and rhythm to auscultation; however, an 
electrocardiogram (EKG) showed sinus bradycardia.  Neither 
hand tremors, nor emotional instability, nor tachycardia, nor 
fatigability, nor eye involvement, nor muscle weakness, nor 
weight loss, nor sympathetic nervous system, cardiovascular, 
or gastrointestinal symptoms are shown.  The veteran 
testified before the undersigned that he closely managed his 
diet, as certain foods irritated his bowel.  

Comparing the above manifestations with the rating criteria, 
it appears that a rating greater than 10 percent is not 
warranted.  While bowel urgency or irritation might be a 
gastrointestinal symptom, none of the other manifestations 
for a 100 percent rating are shown, nor are there any 
manifestations of a 30 or a 60 percent rating, except for 
high blood pressure.  

After considering all the evidence of record, including the 
testimony, the Board finds that the preponderance of it is 
against the claim.  Because the preponderance of the evidence 
is against the claim, the benefit of the doubt doctrine is 
not for application.  See 38 U.S.C.A. § 5107 (West 2002); 
Gilbert, supra.  The claim for an initial schedular 
disability rating greater than 10 percent for Grave's disease 
is therefore denied.  

Hypertension

Hypertension has been rated noncompensably under Diagnostic 
Code 7101.  Under Diagnostic Code 7101, ratings from 10 to 60 
percent are available for hypertension; however, Diagnostic 
Code 7101 specifies that where hyperthyroidism is part of the 
underlying condition causing it, hypertension is evaluated 
under hyperthyroidism.  In this case, there is no medical 
evidence tending to link the veteran's hypertension to his 
hyperthyroidism.  Thus, the Board will consider hypertension 
separately.  

Under Diagnostic Code 7101, a 10 percent rating is warranted 
if hypertension is manifested by diastolic blood pressure 
predominantly 100 or more, or if the systolic pressure is 
predominantly 160 or more.  A 10 percent rating is also 
warranted if the condition requires continuous medication for 
control, and there is a history of diastolic pressure 
predominantly 100 or more.  A 20 percent rating is warranted 
if the diastolic pressure is predominantly 110 or more, or if 
the systolic pressure is predominantly 200 or more.  A 40 
percent rating is warranted if the diastolic pressure is 
predominantly 120 or more.  A 60 percent rating (the highest 
available rating) is warranted if the diastolic pressure is 
predominantly 130 or more.  38 C.F.R. § 4.104, Diagnostic 
Code 7101 (2006).  

The SMRs reflect that prior to the use of antihypertensive 
medication, there was no history of any diastolic blood 
pressure reading of 100 or more.  The December 2003 VA 
examination report reflects that hypertension is controlled 
by Procardia(r).  The veteran testified before the undersigned 
that he takes hypertension medication and watches his diet.  

Comparing the above manifestations with the rating criteria, 
it appears that a compensable rating for hypertension is not 
warranted.  

After considering all the evidence of record, including the 
testimony, the Board finds that the preponderance of it is 
against the claim.  Because the preponderance of the evidence 
is against the claim, the benefit of the doubt doctrine is 
not for application.  See 38 U.S.C.A. § 5107 (West 2002); 
Gilbert, supra.  The claim for an initial compensable 
schedular disability rating for hypertension is therefore 
denied.  

Bilateral Pes Planus

Bilateral pes planus has been rated noncompensably under 
Diagnostic Code 5276. 

A 50 percent rating is warranted for pronounced bilateral 
acquired flatfoot (pes planus) manifested by marked 
pronation, extreme tenderness of plantar surfaces of the 
feet, marked inward displacement and severe spasm of the 
tendo achillis on manipulation, which is not improved by 
orthopedic shoes or appliances.  A 30 percent rating is 
warranted if the above symptoms are unilateral.  A 30 percent 
rating is warranted for severe bilateral acquired flatfoot, 
manifested by objective evidence of marked deformity 
(pronation, abduction, etc.), pain on manipulation and use 
accentuated, indication of swelling on use, characteristic 
callosities.  A 20 percent rating is warranted if the above 
symptoms are unilateral.  A 10 percent rating is warranted 
for moderate bilateral or unilateral acquired flatfoot where 
the weight-bearing lines are over or medial to great toes, 
and there is inward bowing of the tendo achillis and pain on 
manipulation and use of the feet.  A noncompensable rating is 
warranted for mild unilateral or bilateral acquired flatfoot 
(pes planus) with symptoms that are relieved by built-up shoe 
or arch supports.  38 C.F.R. § 4.71a, Diagnostic Code 5276 
(2006).

The December 2003 VA examination report reflects that the 
Achilles tendons had good alignment.  Arch supports aided in 
walking.  The examiner did not mention whether manipulation 
of the feet produced pain.  The diagnosis was bilateral pes 
planus, worse on the right.  The veteran testified before the 
undersigned that standing for long periods was painful.  

Comparing the above manifestations with the rating criteria, 
it appears that the criteria for a 10 percent rating are more 
nearly approximated for bilateral pes planus.  There appears 
to be pain on manipulation and/or use of the feet.  38 C.F.R. 
§ 4.40 states that functional loss may be due to pain.  
38 C.F.R. § 4.45 states that pain on movement or pain that 
interferes with weight-bearing must be considered.  The Court 
stressed that 38 C.F.R. § 4.40 states that a part that become 
painful on use must be regarded as seriously disabled.  
DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).

After considering all the evidence of record, including the 
testimony, the Board finds that an initial 10 percent 
schedular rating for bilateral pes planus will therefore be 
granted.  Severe bilateral acquired flatfoot, manifested by 
objective evidence of marked deformity (pronation, abduction, 
etc.), pain on manipulation and use accentuated, indication 
of swelling on use, characteristic callosities to warrant a 
30 percent rating is not shown.

Right Hallux Valgus

Right hallux valgus has been rated noncompensably under 
Diagnostic Code 5280.  Hallux valgus causes the great toe to 
angulate toward, and in severe cases, to ride over or under 
the other toes, Dorland's Illustrated Medical Dictionary 730 
(28th ed. 1994).   

The December 2003 VA examination report reflects that the 
right foot had a slight hallux valgus deformity.  No history 
of any resection of the metatarsal head or bunionectomy is 
shown.  No problem with associated foot mechanics or 
musculature of the leg was reported.  

Severe unilateral hallux valgus warrants a 10 percent rating 
if the extent of the disability is equivalent to amputation 
of the great toe.  A 10 percent evaluation is also warranted 
for postoperative unilateral hallux valgus with resection of 
the metatarsal head.  38 C.F.R. § 4.71a, Diagnostic Code 5280 
(2006).

Comparing the description and assessment of the veteran's 
service-connected right hallux valgus with the rating 
criteria, it appears that the criteria for a 10 percent 
rating are not more nearly approximated.  There is no 
reported symptom at present.  

After considering all the evidence of record, including the 
testimony, the Board finds that the preponderance of it is 
against the claim.  Because the preponderance of the evidence 
is against the claim, the benefit of the doubt doctrine is 
not for application.  See 38 U.S.C.A. § 5107 (West 2002); 
Gilbert, supra.  The claim for an initial compensable 
disability rating for right hip hallux valgus is therefore 
denied.  



Extraschedular Rating

The provisions of 38 C.F.R. § 3.321(b) (2006) provide that 
where the disability picture is so exceptional or unusual 
that the normal provisions of the rating schedule would not 
adequately compensate the veteran for his service-connected 
disability, an extra-schedular evaluation will be assigned.  

Where the veteran has alleged or asserted that the schedular 
rating is inadequate or where the evidence shows exceptional 
or unusual circumstances, the Board must specifically 
adjudicate the issue of whether an extraschedular rating is 
appropriate, and if there is enough such evidence, the Board 
must direct that the matter be referred to the VA Central 
Office for consideration.  If the matter is not referred, the 
Board must provide adequate reasons and bases for its 
decision to not so refer it.  Colayong v. West 12 Vet. 
App. 524, 536 (1999); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).  

In this case, the service-connected disabilities at issue 
have not been shown, or alleged, to cause such difficulties 
as marked interference with employment or to warrant frequent 
periods of hospitalization or to otherwise render impractical 
the application of the regular schedular standards.  In the 
absence of evidence of such factors, the Board is not 
required to remand this matter to the RO for the procedural 
actions outlined in 38 C.F.R. § 3.321(b) (1).  See Bagwell v. 
Brown, 9 Vet. App. 157, 158-9 (1996); Floyd v. Brown, 9 Vet. 
App. 88, 96 (1996); Shipwash, 8 Vet. App. at 227.  See also 
VAOPGCPREC. 6-96. 




ORDER

Service connection for chronic headaches is granted.

An initial disability rating in excess of 20 percent for left 
knee disability (except scars) is denied. 

An initial disability rating in excess 10 percent for Grave's 
disease is denied. 

An initial compensable rating for hypertension is denied.
 
An initial 10 percent initial disability rating for bilateral 
pes planus is granted, subject to the laws and regulations 
governing the payment of monetary benefits.  

An initial compensable rating for right hallux deformity is 
denied. 


REMAND

The veteran appealed for a higher initial rating for his 
service-connected left knee, which includes two postoperative 
scars.  The medical evidence is insufficient to rate these 
scars.  The December 2003 VA examination report does not 
mention whether either left knee scar was painful or 
symptomatic.  The Board cannot supply missing facts or rely 
on mere conjecture in place of medical facts.  Beaty v. 
Brown, 6 Vet. App. 532, 537 (1994).  

The veteran testified before the undersigned Veterans Law 
Judge that the right shoulder disability has increased in 
severity since the most recent VA compensation of December 
2003.  Thus, a current examination in indicated.  In 
Caffrey v Brown, 6 Vet App 377, 381 (1994), the Court held 
that where evidence indicated a material change in the 
disability or indicated that the current rating may be 
incorrect, a current medical examination was required.  
Moreover, a complete description of any right shoulder 
surgery scars and associated symptoms would be helpful.  

According to the December 2003 VA examination report, the 
left shoulder abducted to 140 degrees; however, during his 
hearing before the undersigned in April 2006, the veteran 
demonstrated that he could not raise the left arm to shoulder 
level.  This material change in the severity of the 
disability requires a fresh medical examination.  Moreover, a 
more complete description of any left shoulder surgery scars 
and associated symptoms would be helpful.  

Accordingly, this case is remanded to the AMC for the 
following action:

1.  VA must review the entire file and 
ensure that all notification and 
development necessary to comply with 38 
U.S.C.A. §§ 5103(a) and 5103A (West 2002 
& Supp. 2005) and 38 C.F.R. § 3.159 
(2005)), as well as VAOPGCPREC 7-2004, is 
fully satisfied regarding the remaining 
issues on appeal.  In particular, VA must 
send the veteran a corrective notice, 
that includes: (1) an explanation as to 
the information or evidence needed to 
establish an effective date as outlined 
by the Court in Dingess v. Nicholson, 
19 Vet. App. 473 (2006) and (2) requests 
or tells the veteran to provide any 
evidence in his possession that pertains 
to the remaining issues on appeal.  The 
claims file must include documentation 
that there has been compliance with the 
VA's duties to notify and assist a 
claimant as specifically affecting the 
issues on appeal.

2.  After the development requested above 
has been completed to the extent 
possible, the AMC should make 
arrangements for an orthopedic 
examination by an appropriate 
specialist(s).  The claims file should be 
made available to the physician for 
review.  If a separate dermatology 
examination becomes necessary, such 
should be scheduled.  

The physician is asked to review the 
claims file, examine the veteran, and 
determine the nature and severity of the 
right and left shoulder disabilities, in 
accordance with the lastest AMIE 
worksheet for rating shoulder disorders.  
The examiner should give detailed 
clinical findings of the symptomatology 
attributable to the veteran's service-
connected left and right shoulder 
disorders, including range of motion 
studies.

The physician should also elicit from the 
veteran any complaint concerning pain 
associated with the right and left 
shoulder surgical scars and the left knee 
surgical scars.  The physician should 
report the dimensions of each of these 
surgical scars, any associated functional 
limitation caused by each scar, whether 
any scar is painful on examination, and 
whether there is instability or 
underlying soft tissue damage.  

The physician should offer a rationale 
for any conclusion in a legible report.  
If any question cannot be answered, the 
physician should state the reason.

3.  After the development requested above 
has been completed to the extent 
possible, the AMC should adjudicate the 
issues of an initial disability rating in 
excess of 10 percent for right shoulder 
rotator cuff syndrome, an initial 
disability rating in excess of 10 percent 
for left shoulder impingement and 
separate disability ratings for the 
surgical scars of the shoulders and the 
left knee.  If the benefits sought remain 
denied, the veteran and his 
representative should be furnished a 
supplemental statement of the case and 
given opportunity to respond.

Thereafter, the case should be returned to the Board, if in 
order.  The purposes of this remand are to comply with due 
process of law and to further develop the appellant's claim.  
No action by the appellant is required until he receives 
further notice; however, the veteran is advised that failure 
to cooperate by reporting for examinations may result in the 
denial of his claims.  38 C.F.R. § 3.655 (2006).  The Board 
intimates no opinion as to the ultimate outcome of this case.  
The veteran need take no action unless otherwise notified.  
The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



______________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


